Citation Nr: 1738752	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-39 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to April 22, 2004, for the award of special monthly compensation (SMC) at the level of 38 U.S.C.A. § 1114(r)(2), for accrued benefit purposes.


WITNESSES AT HEARING ON APPEAL

The appellant and a witness, B.H. 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1984.  The Veteran passed away in September 2008, and the appellant is her surviving spouse.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The RO's May 2008 rating decision, which effectuated an April 2008 Board decision, granted SMC at the level of 38 U.S.C.A. § 1114(r)(2), effective June 25, 2004.  The Veteran, and later the appellant, appealed the effective date assigned to this award.

In March 2009, the RO issued a rating decision which found clear and unmistakable error in the RO's May 2008 rating decision.  The RO granted an earlier effective date of April 22, 2004, for the award of entitlement to SMC at the level of 38 U.S.C.A. § 1114(r)(2).  The appellant continues to seek an earlier effective date for this award.

In March 2014, the appellant and B.H. testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  

In August 2014, the Board remanded the issue on appeal to the RO for additional development.  

In May 2017, the Board sent the appellant a letter informing him that the VLJ who conducted the March 2014 Board hearing had become unavailable to issue a final decision in his appeal, and, as a result, that he had the right to an additional hearing before another VLJ, who would issue the final decision in his appeal.  In June 2017, the Board received a response from the appellant in which he declined this opportunity.  See 38 C.F.R. § 20.707.

Additional evidence was added to the claims file in July 2017.  It is duplicative of evidence previously of record.  

Lastly, as the Veteran died prior to October 10, 2008, this case is one for accrued benefits and the substitution provisions do not apply.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.

FINDING OF FACT

The Veteran did not have entitlement to SMC at the 1114(o) or 1114(p) level prior to April 22, 2004.  


CONCLUSION OF LAW

The criteria for SMC based upon the need for regular aid and attendance of another person at a higher level of care have not been met.  38 U.S.C.A. §§ 1114, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

As he set forth in a June 2017 statement, the appellant contends that an earlier effective date is warranted because the Veteran, during her lifetime, needed the higher level of care since at least June 1992, and this benefit should have been granted from then.  Later in this statement, he indicated that she had first needed this level of care since being discharged from an intensive care unit in March 1991.  He explained that since she was hospitalized in June 1990 for a [service-connected] suicide attempt, he took responsibility for her care, including by taking courses such as CPR at the hospital.  He also administered treatments, gave her medication, changed her colostomy bags, helped with her physical therapy, and provided other care under the supervision of hospital staff.  After being discharged from the hospital, she was bedridden for more than a year during which time a nurse visited 3 or 4 times.  Due to an Achilles issue related to an induced coma, she never regained full use of her legs, and he had to carry her wherever needed until she was issued a wheelchair.  He further maintains that a claim for this benefit was raised as part of the Veteran's other claims, including VA's duty to maximize benefits.  

A.  Applicable Law

(1) Date of Claim

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

(2) Entitlement Arose

A need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  The existence of the need for such care shall be determined by a physician employed by the Department or, in areas where no such physician is available, by a physician carrying out such function under contract or fee arrangement based on an examination by such physician.  For the purposes of section 1134 of this title, such allowance shall be considered as additional compensation payable for disability.  38 C.F.R. § 1114(r).  

Basic criteria for the higher level aid and attendance allowance are as follows:  (1) A veteran is entitled to the higher level aid and attendance allowance authorized by §3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: 

(i) The veteran is entitled to the compensation authorized under 38 U.S.C. 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. 1114(p). 

(ii) The veteran meets the requirements for entitlement to the regular aid and attendance allowance in paragraph (a) of this section. 

(iii) The veteran needs a "higher level of care" (as defined in paragraph (b)(2) of this section) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care. 

(2) Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof. 

(3) The term "under the regular supervision of a licensed health-care professional", as used in paragraph (b)(2) of this section, means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice. 

(4) A person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional. 

(5) The provisions of paragraph (b) of this section are to be strictly construed.  The higher level aid-and-attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.

38 C.F.R. § 3.352(b).  

B.  Discussion

In this case, an earlier effective date may not be assigned.  Even assuming that this claim was pending since June 1992, the threshold criteria for awarding the higher level are not met.  Specifically, the Veteran must have been entitled to the compensation authorized under 38 U.S.C. 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. 1114(p).  Here, she was entitled to SMC under § 1114(p) beginning April 22, 2004.  She was not entitled to this level of SMC prior to that date.  Thus, the threshold criteria for assignment of SMC under § 1114(r)(2) are not met, and this benefit cannot be assigned prior to April 22, 2004, which is the current effective date. 

The appellant has argued that the Veteran required the higher level of care set forth in § 1114(r)(2) since at least June 1992.  Nonetheless, without meeting the threshold criteria since that time, this benefit cannot be assigned as a matter of law.  In this regard, the current appeal does not include a claim of entitlement to any lesser level of SMC prior to April 22, 2004.  Such a claim has not been adjudicated at the lower level nor is it otherwise currently before the Board.  

For these reasons, an effective date earlier than April 22, 2004, for the award of SMC at the level of 38 U.S.C.A. § 1114(r)(2), for accrued benefit purposes, is denied.  There is no reasonable doubt that can be resolved in the appellant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

An effective date prior to April 22, 2004, for the award of SMC at the level of 38 U.S.C.A. § 1114(r)(2), for accrued benefit purposes, is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


